DIRECTOR AGREEMENT


This DIRECTOR AGREEMENT (the “Agreement”), dated as of August 22, 2011, by and
between American Scientific Resources, Incorporated, a Nevada corporation (the
“Company”), and Robert T. Faber, an individual with an address at 6129 Danbury
Road, Scottsdale, Arizona 85254 (“Director”).


WHEREAS, at a special meeting of the Board of Directors of the Company (the
“Board”) on August 22, 2011, the Board appointed Director as a member of the
Board to fill a vacant seat on the Company’s Board and as Chairman of the Audit
Committee (“Chairman”);


WHEREAS, Director accepted such appointment and is willing to serve as a member
of the Board and Chairman; and


WHEREAS, the Company and Director desire to enter into this Agreement with
respect to such appointments.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.      Position.  Subject to the terms and provisions of this Agreement,
Director hereby agrees to serve the Company as a member of the Board and
Chairman upon the terms and conditions hereinafter set forth, provided, however,
that Director’s continued service on the Board after the next annual
shareholders’ meeting shall be subject to the nomination by the Board and
approval of the stockholders of the Company, and the Director’s continued
service as Chairman be determined by the Board.


2.      Duties.


(a)           During the Directorship Term (as defined herein), Director shall
make reasonable business efforts to attend all Board and Audit Committee
meetings, serve on appropriate subcommittees as reasonably requested by the
Board, make himself available to the Company at mutually convenient times and
places, attend external meetings and presentations, as appropriate and
convenient, and perform such duties, services and responsibilities, and have the
authority, commensurate to such positions.


(b)           Director will use his best efforts to promote the interests of the
Company.  In the event that Director: (i) becomes a full- or part-time executive
employee of another entity and/or (ii) sits or may sit on the board of directors
of other entities, Director will use reasonable business efforts to coordinate
his respective commitments so as to fulfill his obligations to the Company and,
in any event, will fulfill his legal obligations as a member of the Board.


Other than as set forth above, Director will not, without the prior notification
to the Board, engage in any other business activity which could materially
interfere with the performance of his duties, services and responsibilities
hereunder or which is in violation of the reasonable policies established from
time to time by the Company.  At such time as the Board receives such
notification, the Board may require the resignation of Director if it determines
that such business activity does in fact materially interfere with the
performance of Director’s duties, services and responsibilities hereunder.
 
 
 

--------------------------------------------------------------------------------

 


3.      Compensation.


(a)           Warrants.  Pursuant to this Agreement, the Company shall issue to
Director a warrant exercisable for 100,000 shares of common stock of the
Company, par value $0.0001 (the “Common Stock”), for his service on the Board
(the “Board Warrant”), and a warrant exercisable for 50,000 shares of Common
Stock for his service as Chairman (the “Committee Warrant” and together with the
Board Warrant, the “Warrants”).  The Warrants have a term of five years and are
exercisable at $0.40 per share.


(b)           Expense Reimbursements.  During the Directorship Term, the Company
shall reimburse Director for all reasonable out-of-pocket expenses incurred by
Director in attending any in-person meetings, provided that Director complies
with the generally applicable policies, practices and procedures of the Company
for submission of expense reports, receipts or similar documentation of such
expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of Director) must be approved in advance by the Company.


(c)           Director’s status during the Directorship Term shall be that of an
independent contractor and not, for any purpose, that of an employee or agent
with authority to bind the Company in any respect. All payments and other
consideration made or provided to Director under this Section 3 shall be made or
provided without withholding or deduction of any kind, and Director shall assume
sole responsibility for discharging all tax or other obligations associated
therewith.


4.      Directorship Term.  The “Directorship Term,” as used in this Agreement,
shall mean the period commencing on the date hereof and terminating on the
earlier of the date of the next annual stockholders meeting and the earliest of
the following to occur:


(a)           the death of Director;


(b)           the termination of Director from his membership on the Board by
the mutual agreement of the Company and Director;


(c)           the removal of Director from the Board by the majority
stockholders of the Company; and


(d)           the resignation by Director from the Board.


The term for Director’s service as Chairman shall occur until the Board decides
to terminate Director’s position as Chairman for any reason or no reason.


5.      Director’s Representation and Acknowledgment.  Director represents to
the Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior or
current employer.  Director hereby acknowledges and agrees that this Agreement
(and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and Director shall have no recourse whatsoever
against any the directors, officers, employees, consultants, representatives,
agents and stockholders of the Company or any of their respective affiliates
with regard to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


6.      Director Covenants.


(a)           Unauthorized Disclosure.  Director agrees and understands that in
Director’s position with the Company, Director has been and will be exposed to
and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products and/or services, promotions, development, financing,
expansion plans, business policies and practices, and other forms of information
considered by the Company to be confidential and proprietary and in the nature
of trade secrets. Director agrees that during the Directorship Term and
thereafter, Director will keep such information confidential and will not
disclose such information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company; provided, however, that
(i) Director shall have no such obligation to the extent such information is or
becomes publicly known or generally known in the Company’s industry other than
as a result of Director’s breach of his obligations hereunder and (ii) Director
may, after giving prior notice to the Company to the extent practicable under
the circumstances, disclose such information to the extent required by
applicable laws or governmental regulations or judicial or regulatory process.
This confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, Director will promptly
return to the Company and/or destroy at the Company’s direction all property,
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to Director in
the course or otherwise as a result of Director’s position with the Company
during or prior to the Directorship Term, provided that the Company shall retain
such materials and make them available to Director if requested by him in
connection with any litigation against Director under circumstances in which (i)
Director demonstrates to the reasonable satisfaction of the Company that the
materials are necessary to his defense in the litigation and (ii) the
confidentiality of the materials is preserved to the reasonable satisfaction of
the Company.


(b)           Non-Solicitation.  During the Directorship Term and for a period
of three (3) years thereafter, Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee, agent, consultant, shareholder, manager, representative, or
customer or client (including clients or customers that can be reasonably be
viewed as potential clients) of the Company or otherwise had a material business
relationship with the Company.
 
 
3

--------------------------------------------------------------------------------

 


(c)           Remedies.  Director agrees that any breach of the terms of this
Section 6 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law. Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by Director and/or any and all
entities acting for and/or with Director, without having to prove damages or
paying a bond, in addition to any other remedies to which the Company may be
entitled at law or in equity. The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including, but not limited to, the recovery of damages from
Director. Director acknowledges that the Company would not have entered into
this Agreement had Director not agreed to the provisions of this Section 6.


(d)           The provisions of this Section 6 shall survive any termination of
the Directorship Term, and the existence of any claim or cause of action by
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.


7.      Indemnification.  The Company agrees to indemnify Director for his
activities as a member of the Board and Chairman to the extent permitted in the
Company’s charter documents, including the Company’s bylaws and articles of
incorporation.


8.      Non-Waiver of Rights.  The failure to enforce at any time the provisions
of this Agreement or to require at any time performance by the other party
hereto of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of either party hereto to enforce each and every
provision in accordance with its terms. No waiver by either party hereto of any
breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.
 
 
4

--------------------------------------------------------------------------------

 


9.      Notices.  Every notice relating to this Agreement shall be in writing
and shall be given by personal delivery or by registered or certified mail,
postage prepaid, return receipt requested; to:




If to the Company:


American Scientific Resources, Incorporated
1112 Weston Road, Unit 278
Weston, FL 33326
Attn: Dr. Christopher Tirotta
Telephone: (973) 758-6108
Facsimile: (973) 758-6120


with a copy (which shall not constitute notice) to:


Lucosky Brookman LLP
33 Wood Avenue South, 6th Floor
Iselin, New Jersey 08830
Attn:  Joseph M. Lucosky, Esq.
Telephone: (732) 395-4400
Facsimile: (732) 395-4401


If to Director:


Robert T. Faber
6129 Danbury Road
Scottsdale, AZ 85254
 
Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.


10.      Binding Effect/Assignment.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns, as applicable. Notwithstanding the provisions of the
immediately preceding sentence, neither Director nor the Company shall assign
all or any portion of this Agreement without the prior written consent of the
other party.


11.      Entire Agreement.  This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.


12.      Severability.  If any provision of this Agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.


13.      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to the
principles of conflict of laws. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in any court in the
State of Florida and the parties hereto hereby consent to the jurisdiction of
such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.


14.      Legal Fees.  The parties hereto agree that the non-prevailing party in
any dispute, claim, action or proceeding between the parties hereto arising out
of or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute.
 
 
5

--------------------------------------------------------------------------------

 


15.      Modifications.  Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party hereto to be charged.


16.      Tense and Headings.  Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply. The headings contained herein are solely
for the purposes of reference, are not part of this Agreement and shall not in
any way affect the meaning or interpretation of this Agreement.


17.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


[-Signature Page Follows-]
 
 
6

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and Director has hereunto set
his hand, on the day and year first above written.




AMERICAN SCIENTIFIC RESOURCES, INCORPORATED






By: /s/ Christopher Tirotta             
       Name: Christopher Tirotta
       Title: Chief Executive Officer






DIRECTOR




/s/ Robert T. Faber
Robert T. Faber
 
7

--------------------------------------------------------------------------------

 